Citation Nr: 9913863	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-14 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE


Entitlement to an effective date earlier than October 16, 
1997, for the assignment of a total rating based on 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	John Steven Berry, Esquire


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted a TDIU, effective October 
16, 1997.


FINDING OF FACT

Unemployability due to service-connected disability was not 
factually shown prior to October 16, 1997, the date of 
receipt of the veteran's informal claim for a TDIU; neither a 
formal nor informal claim of any sort was received during the 
year preceding October 16, 1997.


CONCLUSION OF LAW

The requirements for an effective date for an award of a 
total rating based on unemployability prior to October 16, 
1997, have not been met. 38 U.S.C.A. §§ 5110, 5107 (West 
1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a). That is, the 
Board finds that this claim is plausible. The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).

The method of determining the effective date of an award of 
increased disability compensation benefits is set forth under 
applicable law and VA regulations.  These legal criteria 
provide that generally, the effective date of an award of 
increased compensation is the date of the receipt of the 
claim or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1) 
(1998).  The regulations, however, also stipulate that an 
effective date for an increase in disability compensation is 
the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim." 38 C.F.R. § 3.400(o)(2). Thus, it 
is necessary to review the medical evidence in light of the 
pertinent rating criteria to determine when an increase in 
the veteran's disability was ascertainable.

The record reflects that the veteran contends, in essence, 
that he is unable to work as a result of his service 
connected PSTD, his sole service-connected disability.  

On VA psychiatric examination in November 1992, the examiner 
noted that the veteran was a farmer and had been fairly 
successful; it was reported that the veteran had basically 
functioned well socio-occupationally over the years.  Among 
the examiner's final impression was a finding that the 
veteran's PTSD did impact on his social and occupational 
functioning, and that this had slowed down the veteran on the 
farm but that he was still somewhat functional.  The record 
shows that the veteran has received VA outpatient treatment 
beginning in 1993 for his PTSD, and continuing to October 
1997.  These records show continuing treatment; however there 
is nothing in the records to show unemployability of the 
veteran due to his PTSD.  

On VA examination in December 1997, it was noted that his 
symptomatology interfered with his employment, in that his 
anxiety could interrupt his work and required him to take a 
time out.  The GAF was noted to be between 55 and 65.  The 
examiner summarized that the veteran had severe PTSD which 
impaired his ability to function in the area of employment.  

On VA examination in February 1998, it was noted that the 
veteran's disability had markedly interfered with his ability 
to work, and it was opined that the veteran was not 
employable currently due to his psychological disability.  
The GAF was noted to be between 55 and 65.  

The Board observes that on October 16, 1997, the veteran 
filed a VA Form 21-4138 and requested an increase for his 
service-connected PTSD (at that time the veteran's sole 
service-connected disability was PTSD, for which a 30 percent 
disability rating had been assigned).  Subsequently, on 
December 8, 1997, the veteran filed VA Form, 21-4138, and 
requested an increase in his service-connected PTSD and also 
filed a claim for TDIU.  In support of his claim for a TDIU, 
the veteran filed VA Form 21-8940, also dated on December 8, 
1997. 

The Board is aware that, in Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992), The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
addressed the issue of entitlement to an earlier effective 
date in a TDIU claim and pointed out that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications for claims, formal 
and informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).  However, the Board 
would point out that, as noted above, there is no evidence 
documenting factual ascertainment of pertinent 
unemployability prior to October 16, 1997, the date the 
veteran filed a formal claim for an increase for his service-
connected PTSD and an informal claim for TDIU, as it is his 
contention that his service-connected PTSD has caused him to 
become unemployable.  Since the date of such ascertainment 
(if in fact evidence documenting the same is of record) 
would, assuming the absence of any formal or informal claim 
for a TDIU of prior submission, provide the earliest 
conceivable effective date for a subsequently granted TDIU, 
and inasmuch as no such ascertainment exists in the case at 
bar prior to October 16, 1997, the Servello decision affords 
no authority for the assignment of an earlier effective date 
in the appeal at bar.  Finally, even assuming (without 
conceding) that evidence demonstrating factual ascertainment 
of pertinent unemployability existed as of October 16, 1997, 
such consideration would still not provide a basis for the 
assignment of a related effective date prior thereto, 
inasmuch as no claim of any sort (formal or informal) was 
received during the preceding year. 

In light of the reasoning advanced above, the Board concludes 
that entitlement to an effective date earlier than October 
16, 1997, for the assignment of a total compensation rating 
based on unemployability is not warranted. 38 U.S.C.A. §§ 
5107, 5110; 38 C.F.R. § 3.400(o).


ORDER

An effective date earlier than October 16, 1997, for an award 
of a total compensation rating based on unemployability is 
denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

